UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

WENTWORTH RATTRAY

                                                Plaintiff,                17-cv-8560 (PGG)(KHP)

                             -against-                               ORDER SCHEDULING TELEPHONIC
                                                                         CASE MANAGEMENT
CITY OF NEW YORK et al,                                                      CONFERENCE

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         A telephonic Case Management conference in this matter was held on May 12, 2021 at

3:00 pm. Following that discussion, the Court hereby orders the following documents/ items

are exchanged between the parties:

              •    Defense Counsel will produce the officers memo book to my chambers en

                   camera by May 21, 2021;

              •    Defense Counsel will produce Officers’ Disciplinary Records to the Plaintiff;

              •    Defense Counsel will produce audio of plaintiffs phone call and/or destruction

                   records along with office policies governing destruction of such records.

Additionally, the court hereby orders the following schedule changes:

              •    The Order to Show Cause Hearing Scheduled for June 7, 2021 at 2:00 pm is

                   cancelled.

              •    The Deadline for Discovery will be extended to June 30, 2021.
       Lastly, a final telephonic case management conference will be scheduled for Thursday,

July 1, 2021 at 3:15 p.m. The parties’ are directed to call into the court conference line at the

scheduled time. Please dial (866) 434-5269 Code: 4858267.

       The parties’ are directed to submit a report on June 2, 2021 confirming these

documents were exchanged by both sides.

       SO ORDERED.

DATED:         New York, New York
               May 12, 2021
                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                 2
